Title: Henry Hamilton’s Parole, 10 October 1780
From: Hamilton, Henry,Jefferson, Thomas
To: 


I Henry Hamilton Lieutenant Governour and Superintendent of Detroit do hereby acknowledge myself a Prisoner of War to the Commonwealth of Virginia and having permission from his Excellency Thomas Jefferson Governor of the said Commonwealth to go to New York do pledge my faith and most sacredly promise upon my Parole of Honor that I will not do, say, write or cause to be done, said or written directly or indirectly in any Respect whatsoever any thing to the Prejudice of the United States of America, or of any of them untill I shall be enlarged from my Captivity by Exchange or otherwise with the Consent of the said Governor of Virginia or his Successors and that I will return when required by the said Governour or his Successors to such place within the said Commonwealth as he shall point out and deliver myself up again to him or the Person acting for or under him.
In testimony whereof I have hereunto set my hand and seal at Chesterfield this 10th day of October 1780.
Henry Hamilton
The within mentionedhaving signed a Parole of which the within is a Copy, has permission to go to New York, and to remain within such parts of that State as are in possession of the Armies of his Britannick Majesty until he shall be  exchanged, or otherwise liberated with consent of the Governor of Virginia for the time being, or until he shall be recalled by him. Given under my hand and the Seal of the CommonWealth of Virginia at Richmond date within written.

Th: Jefferson

